Case 5:19-cv-00674-LCB Document 1 Filed 05/06/19 Page 1 of 4            FILED
                                                               2019 May-06 AM 08:19
                                                               U.S. DISTRICT COURT
                                                                   N.D. OF ALABAMA
Case 5:19-cv-00674-LCB Document 1 Filed 05/06/19 Page 2 of 4
Case 5:19-cv-00674-LCB Document 1 Filed 05/06/19 Page 3 of 4
Case 5:19-cv-00674-LCB Document 1 Filed 05/06/19 Page 4 of 4
